DETAILED ACTION
This office action is in response to the application filed on 12/13/2019.
Claims 1-20 are pending in the application and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,235,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,732,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (U.S. Patent Application Publication 2014/0019723).
Regarding claim 1, Yamada discloses a method performed by a computing device comprising storage hardware and a processor, the method performed by the processor executing instructions stored in the storage hardware, the method comprising: executing, by the processor, execution units, wherein the processor implements a native instruction set architecture (ISA), the processor comprising a big core and a little core [paragraph 0025; the system includes multiple types of processor cores each having a native instruction set architecture], wherein the big core comprises more gates than the little core, and wherein the big core and little core are configured such that the little core has higher power efficiency and lower performance capacity than the big core [paragraph 0034; the processor cores have different numbers of logic elements leading to different power and performance capacities]; and assigning the execution units to be executed on the big core based on the execution units having been converted, by emulation or translation, to the native ISA [paragraphs 0028-0029, 0039-0047; instructions are assigned for execution on a processor core based on their translation to a native instruction set of that core].
Regarding claim 2, Yamada discloses a method according to claim 1, wherein the execution units comprise threads [paragraphs 0021-0022; threads are translated and executed].
Regarding claims 3 and 19, Yamada discloses a method according to claim 2, further comprising determining which threads have been converted by inspecting code of the threads [paragraph 0029, 0039-0042, 0077; the system inspects instructions to determine what ISA they are native to].
Regarding claims 4, 10-11, and 17-18, Yamada discloses a method according to claim 1, further comprising determining to assign an execution unit to the big core based on a flag 
Regarding claims 5, 16, and 20, Yamada discloses a method according to claim 1, further comprising determining to assign an execution unit to the little core based on a flag associated with the execution unit indicating that the execution unit has not been converted from a non-native ISA [paragraphs 0029, 0039-0042, 0077; the system analyzes the program code to determine what ISA the instructions are native to, and then uses that information to determine which core will execute the instructions].
Regarding claim 6, Yamada discloses a method according to claim 1, wherein, when the big core and the little core operate at a same frequency, the big core performs more work and consumes more power than the little core [paragraph 0034; when each type of core is run at a maximum frequency, one type of core has higher performance and consumes more power than a second type of core].
Regarding claim 7, Yamada discloses a computing device comprising: a processor comprising a big core and a little core, the big core and the little core each configured to implement a same instruction set architecture (ISA) [paragraph 0025; the system includes multiple types of processor cores each having a native instruction set architecture; one instruction set architecture may include the instruction set architecture implemented by a different type of core], wherein the big core and the little core are configured such that, when each executes a given thread at a given frequency, the big core performs work at a higher rate and consumes power at a higher rate than the little core [paragraph 0034; the processor cores 
Regarding claim 8, Yamada discloses a computing device according to claim 7, further comprising storage hardware storing an operating system configured to determine whether to assign threads to the big core or instead to the little core based on determining which threads have an indication, flag, or property, that is set in association with translated code [paragraphs 0029, 0039-0042, 0077; the system analyzes the program code to determine what ISA the instructions are native to, and then uses that information to determine which core will execute the instructions].
Regarding claim 9, Yamada discloses a computing device according to claim 8, wherein the indication, flag, or property of a thread is checked each time the thread is scheduled to be executed by the processor [paragraphs 0029, 0039-0042, 0077; the system analyzes the program code to determine what ISA the instructions are native to, and then uses that information to determine which core will execute the instructions; the system must analyze each instruction to determine whether an instruction is not able to execute on the current core].
Regarding claim 12, Yamada discloses a computing device according to claim 7, wherein the processor comprises a first pool consisting of big cores including the big core and a second pool consisting of little cores including the little core, wherein a thread is assigned to the first pool based on determining that the thread comprises binary instructions translated from other 
Regarding claims 13 and 15, Yamada discloses a computing device according to claim 7, wherein a kernel comprises scheduling logic and the scheduling logic performs the assigning [paragraphs 0021, 0036; an operating system manages the scheduling of threads].
Regarding claim 14, Yamada discloses a computing device according to claim 13, wherein the translated threads are identified by respective indications thereof, and wherein the kernel performs the assigning according to the corresponding indications [paragraphs 0021, 0036; an operating system manages the scheduling of threads].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY S FAHERTY/Primary Examiner, Art Unit 2183